Title: From Thomas Jefferson to Littleton W. Tazewell, 5 January 1805
From: Jefferson, Thomas
To: Tazewell, Littleton W.


                  
                     Dear Sir 
                     
                     Washington Jan. 5. 05.
                  
                  Your favor of December [24. never] came to my hands till last night. it’s importance induces me to hasten the answer. no one can be more rejoiced at the information that the legislature of Virginia are likely at length to institute an University on a liberal plan. convinced that the people are the only safe depositories of their own liberty, & that they are not safe unless enlightened to a certain degree, I have looked on our present state of liberty as a short-lived possession, unless the mass of the people could be informed to a certain degree. this requires two grades of education. first some institution where science in all it’s branches is taught, and in the highest degree to which the human mind has carried it. this would prepare a few subjects in every state, to whom nature has given minds of the first order. secondly such a degree of learning given to every member of the society as will enable him to read, to judge & to vote understandingly on what is passing. this would be the object of township schools. I understand from your letter that the first of these only is under present contemplation. let us recieve with contentment what the legislature is now ready to give. the other branch will be incorporated into the system at some more favorable moment.
                  The first step in this business will be for the legislature to pass an act of establishment, equivalent to a charter. this should deal in generals only. it’s provisions should go 1. to the object of the institution. 2. it’s location. 3. it’s endowment. 4. it’s Direction. on each of these heads I will hazard a first thought or two. 1. it’s object should be defined only generally for teaching the useful branches of science; leaving the particulars to the direction of the day. science is progressive. what was useful two centuries ago is now become useless, e.g. one half the professorships of Wm. & Mary. what is now deemed useful will in some of it’s parts become useless in another century. the visitors will be the best qualified to keep their institution up in even pace with the science of the times. every one knows that Oxford, Cambridge, the Sorbonne &c are no[w a century or two behind the] science of the age. 2. the location. the legislature [is the proper judge of a ge]neral position, within certain limits, as for instance [the county] in which it shall be. to fix on the spot identically they would not be so competent as persons particularly appointed to examine the grounds. this small degree of liberty in the location would place the landholders in the power of the purchasers: to fix the spot would place the purchaser in the power of the landholder. 3. it’s endowment. bank stock, or public stock of any kind should be immediately converted into real estate, in the form of stock it is a dead fund, it’s depreciation being equal to it’s interest, every one must see that money put into our funds when first established (in 1791) with all it’s interest from that day would not buy more now than the principal would then have done. mr Pitt states to parliament that the expences of living in England have in the last 20. years increased 50. percent: that is that money has depreciated that much. even the precious metals depreciate slowly so that in perpetual institutions, as colleges, that ought to be guarded against. but in countries admitting paper, the abusive emissions of that produces two, three or four courses of depreciation & annihilation in a century. lands will keep advancing nominally so as to keep even really. canal shares are as good as lands; perhaps better: but the whole funds should not be risked in any one form. they should be vested in the visitors, without any power given them to lessen their capital, or even to change what is real. 4. the Direction. this would of course be in the hands of Visitors. the legislature would name the first set, & lay down the laws of their succession. on death or resignation the legislature or the Chancellor might name three persons, of whom the visitors should chuse one; or the visitors name 3. of whom the legislature or chancellor should chuse one. the visitors should be few. if many, those half qualified would by their numbers bring every thing down to the level of their own capacity, by out voting the few of real science. I doubt if they should exceed five, for this is an office for which good sense alone does not qualify a man. to analyse science into it’s different branches, to distribute these into professorships to superintend [the course practised by each pro]fessor, he must know [what] these sciences are, and possess [their outlines] at least. can any state in the union furnish more than 5. men so qualified as to the whole field of the sciences. the Visitors should recieve no pay. such qualifications are properly rewarded by honor, not by money.
                  The charter being granted & the Visitors named, these become then the Agents as to every thing else. their first objects will be 1. the special location. 2. the institution of professorships. 3. the emploiment of their capital. 4. necessary buildings. a word on each. 1. special location needs no explanation. 2. professorships. they would have to select all the branches of science deemed useful at this day, & in this country; to groupe as many of these together as could be taught by one professor, and thus reduce the number of professors to the minimum consistent with the essential object. having for some years entertained the hope that our country would some day establish an institution on a liberal scale, I have been taking measures to have in readiness such materials as would require time to collect. I have from Dr. Priestly a designation of the branches of science grouped into professorships which he furnished at my request. he was an excellent judge of what may be called the old studies, of those useful and those useless. I have the same thing from mr Dupont, a good judge of the new branches. his letter to me is quite a treatise. I have the plan of the institutions of Edinburgh, & those of the National institute of France; and I expect from mr Pictet, one of the most celebrated professors of Geneva, their plan, in answer to a letter written some time ago. from these the Visitors could select the branches useful for this country & how to groupe them. a hasty view of the subject on a former occasion led me to believe 10. professorships would be necessary, but not all immediately. half a dozen of the most urgent would make a good beginning. the salaries to the first professors should be very liberal, that we might draw the first names [of Europe] to our institution in [order to give it a celebrity in the] outset, which will draw to it the youth of all the [states, and make] Virginia their cherished & beloved Alma mater. I have good reasons to believe we can command the services of some of the first men of Europe. 3. the emploiment of their capital. on this subject others are so much better judges than myself that I shall say nothing. 4. buildings. the greatest danger will be their over-building themselves, by attempting a large house in the beginning, sufficient to contain the whole institution. large houses are always ugly, inconvenient, exposed to the accident of fire, and bad in cases of infection. a plain small house for the school & lodging of each professor is best. these connected by covered ways out of which the rooms of the students should open would be best. these may then be built only as they shall be wanted. in fact an University should not be an house but a village. this will much lessen their first expences.   not having written any three lines of this without interruption it has been impossible to keep my ideas rallied to the subject. I must let these hasty outlines go therefore as they are. some are premature, some probably immature; but make what use you please of them except letting them get into print. should this establishment take place on a plan worthy of approbation, I shall have a valuable legacy to leave it, to wit, my library, which certainly has not cost less than 15,000. Dollars. but it’s value is more in the selection, a part of which, that which respects America is the result of my own personal searches in Paris for 6. or 7. years, & of persons employed by me in England, Holland, Germany and Spain to make similar searches. such a collection on that subject can never again be made. with my sincere wishes for the success of this measure accept my salutations & assurances of great esteem & respect.
                  
                     Th:Jefferson 
                     
                  
               